SHIVERS, Judge.
Since appellant did not object to the trial court’s requirement that he pay restitution, he has waived that issue on appeal.
The trial judge’s oral pronouncement of sentence and his sentencing order adopt the specific restitution recommendations found in appellant’s presentence investigation report. This is not the sort of unlawful delegation of judicial responsibility to a probation officer that required reversal in Hamrick v. State, 532 So.2d 71 (Fla. 1st DCA 1988).
The sentencing order is affirmed.
BOOTH and THOMPSON, JJ., concur.